FILED

DEC 2 0 2019

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA Eiehted oF Montana
BILLINGS DIVISION mas

UNITED STATES OF AMERICA, Cause No. CR 15-147-BLG-SPW

Plaintiff/Respondent,

VS. ORDER

GARY LEE QUIGG and DUSTY
WHITEHOUSE,

Defendants/Movants.

 

 

This case comes before the Court on motions to vacate, set aside, or correct
the sentence, pursuant to 28 U.S.C. § 2255, filed by Defendant Quigg and
Defendant Whitehouse. Both are federal prisoners proceeding pro se. The United
States was ordered to submit to the Court certain discovery produced to defense
counsel before trial. It now asks the Court to clarify whether it must serve all the
discovery, which contains sensitive information, on Quigg and Whitehouse.

Accordingly, IT IS ORDERED that the United States’ motion to clarify
(Docs. 253, 254) is GRANTED. The United States shall promptly file sensitive
discovery ex parte and in camera and shall serve the remainder on Movants.

yr
DATED December a@ * , 2019.

“Susan P. Watters
United States District Court
